DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 27 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claim(s) has(have) improper language regarding the computer readable medium (Please see the MPEP 2106 Section IV. Determine Whether the Claimed Invention Complies with 35 U.S.C. 101).  The term “medium” allows for interpreting the media as carrier waves, which is directed towards non-statutory subject matter.
The Examiner suggests adding the phrase –non-transitory medium-- to the claims to overcome the rejection.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  It is unclear what is compared to what in the claims as well as for which flags indicate which result.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 10, 17, 18, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsung-Chuan Ma et al. (AHG18: Residual coding selection signaling for lossless VVC (hereinafter referred to as D1).

Regarding Claims 1, 9, 13, 23, and 24, D1 discloses a method, device, and CRM of encoding/decoding video data (according to VVC: section 1, 3, 5) , the method comprising: determining residual values based on a difference between a block of video data that is to be coded with transform skip and a prediction block, wherein, in transform skip, the residual values are not transformed from a sample domain to a frequency domain  (lossless coding of residual signals: section 1, 2); determining a type of coding scheme between a first type of coding scheme and a second type of coding scheme to apply to the residual values ("it is proposed to signal 1 bit syntax to select which coding scheme (i.e., residual coding or transform coefficient coding) in lossless coding." section 1," If cu.residualCodingFlag is set equal to 1, it indicates that the residual coding for transform skip mode is selected for current residual block under lossless mode.", "if the residual coding for transform skip is not selected, the transform coefficient coding is applied to code current residual block under lossless coding.”. section 2.1, "It reuses the transform_skip_flag to indicate the between residual coding scheme and transform coefficient coding scheme.": section 2.2, “The selection of coding scheme solely dependents on the transform_skip_fiag": section 2.3, "/f tu.residualCodingFlag is set equal to 1, it indicates that the residual coding for transform skip mode is selected for current residual block under lossiess mode.", "if the residual coding for transform skip is not selected, the transform coefficient coding is applied to code current residual block under lossless coding.": section 2.4); encoding the residual values based on the determined type of coding scheme (section 2); and signaling, into a video bitstream, one or more syntax elements of the video data indicative of whether the first type of coding scheme or the second type of coding scheme is applied to the residual values ((cu.residualCodingFlag, transform_skip_flag, tu.residualCodingFiag: section 2).

Regarding Claims 2, 10, and 14, D1 discloses all the limitations of Claims 1, 9, and 13, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, D1 discloses wherein the first type of coding scheme is a transform coefficient coding (TRCC) scheme, and the second type of coding scheme is a transform skip residual coding (TSRC) scheme ( " If cu.residualCodingFlag is set equal to 1, it indicates that the residual coding for transform skip mode is selected for current residual block under lossless mode.", "if the residual coding for transform skip is not selected, the transform coefficient coding is applied to code current residual block under lossless coding.": section 2.1)

Regarding Claims 5 and 17, D1 discloses all the limitations of Claims 1 and 13, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, D1 discloses wherein determining the residual values comprises determining the residual values without applying an inverse transform to the residual values (not applying inverse transform is an inherent feature of transform skip encoding).

Regarding Claims 6 and 18, D1 discloses all the limitations of Claims 1 and 13, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, D1 discloses wherein receiving the one or more syntax elements comprises receiving a flag in a slice header indicating whether the first type of coding scheme or the second type of coding scheme is applied to the residual values of the block coded with transform skip (using one or two flags, one of them being transform_skip_flag: section 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claims 2 and 14 above, and further in view of Sarwer et al. (AHG18: Residual coding method for lossless mode) (hereinafter referred to as D2).

Regarding Claims 3 and 15, D1 disclose(s) all the limitations of Claims 2 and 14, respectively, and is/are analyzed as previously discussed with respect to those claims.
D1 may not explicitly disclose wherein the first type of coding scheme is a transform coefficient coding (TRCC) scheme, and the second type of coding scheme is a transform skip residual coding (TSRC) scheme.
However, D2 discloses wherein the first type of coding scheme is a transform coefficient coding (TRCC) scheme, and the second type of coding scheme is a transform skip residual coding (TSRC) scheme (VVC6 transform residual coding method, the position of the last significant coefficient is signaled at the beginning of the residual block. In the proposed method, if cu_transquant_bypass_flag = 1, the position of the last coefficient is not signalled and inferred to be the bottom-right position of the transform block. In case of cu_transquant_bypass_flag = 0, signaling of the last coefficient position is same as VVC 6": section 2.2)
.

	
Claims 4, 8, 12, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claims 1, 2, 9, 13, and 14 above, and further in view of “Test Model 6 of Versatile Video Coding (VTM 6)” (hereinafter referred to as D6).

Regarding Claims 4, and 16, D1 disclose(s) all the limitations of Claims 2 and 14, respectively, and is/are analyzed as previously discussed with respect to those claims.
D1 may not explicitly disclose wherein, in the TRCC scheme, a number of flags indicating whether a residual value of the residual values is greater than a threshold value is different than a number of flags indicating whether the residual value of the residual values is greater than the threshold value in the TSRC scheme.
However, D6 discloses wherein, in the TRCC scheme, a number of flags indicating whether a residual value of the residual values is greater than a threshold value is different than a number of flags indicating whether the residual value of the residual values is greater than the threshold value in the TSRC scheme (2 flags for residual coding for transform coefficients : section 3.6.2.1, upto 4 flags for residual coding for transform skip: section 3.9.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the well-known method of using multiple flags as taught by D6 with the processing of D1 in order to improve overall efficiency. 

Regarding Claims 8, 12, and 20, D1 disclose(s) all the limitations of Claims 1, 9, and 13, respectively, and is/are analyzed as previously discussed with respect to those claims.
D1 may not explicitly disclose wherein receiving the one or more syntax elements comprises receiving the one or more syntax elements based on a quantization parameter (QP) being less than or equal to a threshold value.
However, D6 discloses wherein receiving the one or more syntax elements comprises receiving the one or more syntax elements based on a quantization parameter (QP) being less than or equal to a threshold value (section 3.5.5.1).

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 and 13 above, and further in view of Van Der Auwera et al. “Lossless Coding and Loop Filter Control for Transform Skip” (hereinafter referred to as D5).

Regarding Claims 7 and 19, D1 disclose(s) all the limitations of Claims 1 and 13, respectively, and is/are analyzed as previously discussed with respect to those claims.
D1 may not explicitly disclose further comprising: receiving a first flag indicating whether transform skip is enabled, wherein receiving the one or more syntax elements comprises parsing a second flag in a slice header indicating whether the first type of coding scheme or the second type of coding scheme is applied based on the first flag indicating that transform skip is enabled.
However, D5 discloses further comprising: receiving a first flag indicating whether transform skip is enabled, wherein receiving the one or more syntax elements comprises parsing a second flag in a slice header indicating whether the first type of coding scheme or the second (‘slice_transquant_bypass_flag”: section 2)
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the syntax of D5 with the processing of D1 in order to improve efficiency of the system.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 13 above, and further in view of Sugio et al. (US 2015/0063446 A1).

Regarding Claim 21, D1 disclose(s) all the limitations of Claim 13, and is/are analyzed as previously discussed with respect to that claim.
D1 may not explicitly disclose further comprising a display configured to display a picture that includes the reconstructed block.
However, Sugio discloses further comprising a display configured to display a picture that includes the reconstructed block [Sugio: ¶ [0206]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the well-known use of displays with video coding in order to provide a final product.

Regarding Claim 22, D1 disclose(s) all the limitations of Claim 13, and is/are analyzed as previously discussed with respect to that claim.
D1 does not explicitly disclose wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, a set-top box, or a wireless communication device.
However, Sugio discloses wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, a set-top box, or a wireless communication device [Sugio: ¶ [0199]: The camera ex113, such as a digital video camera, is capable of capturing video.  A camera ex116, such as a digital camera, is capable of capturing both still images and video.  Furthermore, the cellular phone ex114 may be the one that meets any of the standards such as Global System for Mobile Communications (GSM) (registered trademark), Code Division Multiple Access (CDMA), Wideband-Code Division Multiple Access (W-CDMA), Long Term Evolution (LTE), and High Speed Packet Access (HSPA).  Alternatively, the cellular phone ex114 may be a Personal Handyphone System (PHS)].
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482